Case 1:19-cr-00140-RBJ Document 81 Filed 05/11/20 USDC Colorado Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Criminal Case No 19-cr-00140-RBJ-02

UNITED STATES OF AMERICA

      Plaintiff,

v.

2.    RYAN MEDHURST,

      Defendant.


     MOTION TO DISMISS SUPERSEDING INDICTMENT AS TO DEFENDANT
                 MEDHURST ONLY WITHOUT PREJUDICE


      COMES NOW, the United States of America, by and through Assistant United

States Attorney Greg Holloway, files this motion to dismiss the Superseding Indictment

as it relates to Defendant Medhurst without prejudice. In support of the instant request,

the government states as follows:

      The defendant has entered into an agreement with the government for a

resolution of the case; and, as part of the agreement the government has agreed to

dismiss the Superseding Indictment as it relates to Defendant Medhurst only in this

matter without prejudice.


//


//

                                            1
Case 1:19-cr-00140-RBJ Document 81 Filed 05/11/20 USDC Colorado Page 2 of 3




      WHEREFORE, the government respectfully requests the Court to grant the

instant request and dismiss the Superseding Indictment as to Defendant Medhurst

without prejudice.




                                       Respectfully submitted
                                       JASON R. DUNN
                                       United States Attorney

                                         s/ Greg Holloway
                                       By: GREG HOLLOWAY, WSBA #28743
                                       Assistant United States Attorney
                                       United States Attorney=s Office
                                       1801 California Street, Suite 1600
                                       Denver, Colorado 80202
                                       Telephone: 303-454-0100
                                       Facsimile: 303-454-0403
                                       Email: Gregory.Holloway@usdoj.gov
                                       Attorney for the United States




                                         2
Case 1:19-cr-00140-RBJ Document 81 Filed 05/11/20 USDC Colorado Page 3 of 3




                            CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of May, 2020, I electronically filed the
foregoing MOTION TO DISMISS SUPERSEDING INDICTMENT AS TO DEFENDANT
MEDHURST WITHOUT PREJUDICE with the Clerk of Court using the CM/ECF system
which will send notification of such filing to the following e-mail addresses:

Brian Leedy
      Email: leedy@ridleylaw.com




                                        S/ Maureen Carle
                                        MAUREEN CARLE
                                        Legal Assistant
                                        United States Attorney=s Office
                                        1801 California Street, Suite 1600
                                        Denver, Colorado 80202
                                        Telephone: 303-454-0100
                                        Email: Maureen.Carle@usdoj.gov




                                          3
